        Case 3:20-cv-00093-CDL Document 1 Filed 08/24/20 Page 1 of 28




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF GEORGIA
                          ATHENS DIVISION

RACHEL MILLS,
KEELA SINGLETON, and
MADISON McDEARIS,
individually and on behalf of all
others similarly situated,

             Plaintiffs,
                                                      CIVIL ACTION FILE NO.
      v.

LAST RESORT GRILL, INC.,                              JURY DEMAND
MELISSA CLEGG, and                                    COLLECTIVE ACTION
JAMSHAD ZARNEGAR,

             Defendants.


                                    COMPLAINT

      NOW COME Rachel Mills, Keela Singleton and Madison McDearis,

individually and on behalf of all others similarly situated (hereinafter “Plaintiffs”)

and assert this Complaint against Defendants the Last Resort Grill, Inc., Melissa

Clegg and Jamshad Zarnegar (hereinafter collectively “Defendants”) for violations

of the Fair Labor Standards Act, 29 U.S.C. §201 et. seq. (hereinafter “FLSA” or

“the Act”). Plaintiffs state more fully as follows:
        Case 3:20-cv-00093-CDL Document 1 Filed 08/24/20 Page 2 of 28




                                 INTRODUCTION

                                          1.

      Plaintiffs worked for Defendants within three (3) years preceding the filing of

this Complaint. Defendants failed and willfully refused to pay Plaintiffs minimum

wages equal to or exceeding the amount required under the FLSA §6, 29 U.S.C.

§206. Plaintiffs seek, both for themselves and all other similarly situated employees,

their unpaid wages for three (3) years preceding the filing of this Complaint

(hereinafter “the Relevant Period”), liquidated damages, and their attorneys’ fees

and costs of litigation under the Act.

                                          2.

      More specifically, Defendants violated the Act in several specific ways. First,

the Defendants did not accurately track and record all hours worked due to a faulty

timekeeping system. Second, Defendants tacitly encouraged, and were aware of,

Plaintiffs working off-the-clock due to the excessive side-work required of servers.

Third, Defendant failed to compensate the service staff for compensable breaks, staff

meetings, required “tastings” and for inter-shift wait time (the time-period between

shifts were servers were scheduled to work two (2) shifts per day).           Fourth,

Defendants impermissibly paid service staff the tipped minimum wage for (a)

improper side-work tasks, (b) excessive side-work tasks (greater than twenty percent

(20%) of each work shift) and (c) non-contemporaneous side-work tasks. Fifth,

                                          2
        Case 3:20-cv-00093-CDL Document 1 Filed 08/24/20 Page 3 of 28




Defendants charged Plaintiffs illegal kickbacks under the Act for “lost tickets”

(missing customer charge slips) and for aprons. Sixth, Defendants violated the tip

pool regulations in that (a) managers participated in and received money from the

tip pool, (b) back-of-house employees illegally received tips from service staff, (c)

no accurate description of the tip pool was ever provided to the service staff, (d)

accurate records of gross tips received and the tip pool distribution were never kept

and/or provided to the service staff, and (e) service staff was required to tip-out more

than fifteen percent (15%) of their actual tips received. Seventh, Defendants have

failed to keep and maintain the proper records required under the Act.

                                   JURISDICTION

                                           3.

   Plaintiffs bring this action under the Fair Labor Standards Act, 29 U.S.C. §201

et. seq. This Court has original jurisdiction pursuant to 29 U.S.C. §216(b), and 28

U.S.C. §1331, §1132(a)(1)(B), and §1337.

                                       VENUE

                                           4.

   Defendant Last Resort Grill, Inc. is a Georgia-based corporation with both its

corporate office and restaurant at 174/184 West Clayton Street, Athens, Georgia

and may be served via its registered agent Greg Garcia. Venue for this action



                                           3
        Case 3:20-cv-00093-CDL Document 1 Filed 08/24/20 Page 4 of 28




properly lies in the Middle District of Georgia, Athens Division, pursuant to 28.

U.S.C. §1391(b) and §1391(c)(2), and Local Rule 3.1, and 3.4, M.D. Ga.

               DEFENDANTS’ COVERAGE UNDER THE FLSA

                           Sub-Part 1: Last Resort Grill, Inc.

                                           5.

      Last Resort Grill, Inc. operates a restaurant located at 174/184 West Clayton

Street, Athens, Georgia.

                                           6.

      Melissa Clegg is the C.E.O. of Last Resort Grill, Inc. Jamshad Zarnegar is

the Operating Manager/Managing Partner of Last Resort Grill, Inc.

                                           7.

      Last Resort Grill, Inc. is owned, in whole or in part, by Melissa Clegg. Last

Resort Grill, Inc. is also owned, in whole or in part, by Jamshad Zarnegar.

                                           8.

      Plaintiff Mills was employed by Last Resort Grill, Inc. starting in May 2017.

Her employment was terminated in March 2020.

                                           9.

      Plaintiff Singleton was employed by Last Resort Grill, Inc. starting in

January 2018. Her employment was terminated in June 2020.



                                           4
        Case 3:20-cv-00093-CDL Document 1 Filed 08/24/20 Page 5 of 28




                                          10.

      Plaintiff McDearis was employed by Last Resort Grill, Inc. starting in March

2012. Her employment was terminated in January 2018.

                                          11.

      In calendar year 2017, Last Resort Grill, Inc. had an annual gross volume of

sales made or business done of not less than five hundred thousand dollars

($500,000), exclusive of excise taxes at the retail level, as defined in §3(s)(1) of the

Act. 29 U.S.C. §203(s)(1).

                                          12.

      In calendar year 2018, Last Resort Grill, Inc. had an annual gross volume of

sales made or business done of not less than five hundred thousand dollars

($500,000), exclusive of excise taxes at the retail level, as defined in §3(s)(1) of the

Act. 29 U.S.C. §203(s)(1).

                                          13.

      In calendar year 2019, Last Resort Grill, Inc. had an annual gross volume of

sales made or business done of not less than five hundred thousand dollars

($500,000), exclusive of excise taxes at the retail level, as defined in §3(s)(1) of the

Act. 29 U.S.C. §203(s)(1).




                                           5
        Case 3:20-cv-00093-CDL Document 1 Filed 08/24/20 Page 6 of 28




                                          14.

       In calendar year 2020, Last Resort Grill, Inc. will have an annual gross

volume of sales made or business done of not less than five hundred thousand

dollars ($500,000), exclusive of excise taxes at the retail level, as defined in

§3(s)(1) of the Act. 29 U.S.C. §203(s)(1).

                                          15.

       Last Resort Grill, Inc. constitutes an enterprise engaged in commerce or in

the production of goods or services for commerce within the meaning of §3(r),

§3(s)(1), §6(a) and §7(a) of the Act, 29 U.S.C. §203(r), §203(s)(1), §206(a) and

§207(a), for the years 2017 through 2020.

                                          16.

       For the calendar year 2017, Last Resort Grill, Inc. was covered by, and

subject to, the requirements of the Fair Labor Standards Act, 29 U.S.C. §201 et.

seq.

                                          17.

       For the calendar year 2018, Last Resort Grill, Inc. was covered by, and

subject to, the requirements of the Fair Labor Standards Act, 29 U.S.C. §201 et.

seq.




                                           6
        Case 3:20-cv-00093-CDL Document 1 Filed 08/24/20 Page 7 of 28




                                         18.

       For the calendar year 2019, Last Resort Grill, Inc. was covered by, and

subject to, the requirements of the Fair Labor Standards Act, 29 U.S.C. §201 et.

seq.

                                         19.

       For the calendar year 2020, Last Resort Grill, Inc. is covered by, and subject

to, the requirements of the Fair Labor Standards Act, 29 U.S.C. §201 et. seq.

                                         20.

       Last Resort Grill, Inc. is an “employer” in an industry affecting commerce

within the meaning of §3(d) of the Act, 29. U.S.C. §203(d).

                                         21.

       Last Resort Grill, Inc. was an “employer” of Plaintiff Mills, as defined in

§3(d) of the Act. 29 U.S.C. §203(d), in 2017, 2018, 2019 and 2020.

                                         22.

       Last Resort Grill, Inc. was an “employer” of Plaintiff Singleton, as defined

in §3(d) of the Act. 29 U.S.C. §203(d), in 2018, 2019 and 2020.

                                         23.

       Last Resort Grill, Inc. was an “employer” of Plaintiff McDearis, as defined

in §3(d) of the Act. 29 U.S.C. §203(d), in 2017 and 2018.



                                          7
         Case 3:20-cv-00093-CDL Document 1 Filed 08/24/20 Page 8 of 28




                                            24.

       During the relevant time period – 2017 through 2020 – Last Resort Grill,

Inc. constituted an enterprise engaged in commerce or in the production of goods

or services for commerce within the meaning of §3(r), §3(s)(1), §6(a) and §7(a) of

the Act. 29 U.S.C. §203(r), §203(s)(1), §206(a) and §207(a).

                   Sub-Part 2: Owner/Managers as “Employers”

                                            25.

       Defendant Melissa Clegg is an owner and/or shareholder in Last Resort

Grill, Inc.

                                            26.

       Defendant Melissa Clegg is the C.E.O. of Last Resort Grill, Inc.

                                            27.

       Defendant Melissa Clegg, along with other individuals, manages the day-to-

day operations of Last Resort Grill, Inc.

                                            28.

       Defendant Melissa Clegg acted and acts directly in the interest of Last

Resort Grill, Inc. in relation to Defendant Last Resort Grill, Inc.’s employees such

as Plaintiffs. Thus, Clegg was an “employer” of the Plaintiffs within the meaning

of §3(d) of the FLSA, 29 U.S.C. §203(d).



                                            8
         Case 3:20-cv-00093-CDL Document 1 Filed 08/24/20 Page 9 of 28




                                         29.

       Defendant Jamshad Zarnegar is an owner and/or shareholder in Last Resort

Grill, Inc.

                                         30.

       Defendant Jamshad Zarnegar is the Managing Partner of Last Resort Grill,

Inc.

                                         31.

       Defendant Jamshad Zarnegar, along with other individuals, manages the

day-to-day operations of Last Resort Grill, Inc.

                                         32.

       Defendant Jamshad Zarnegar acted and acts directly in the interest of Last

Resort Grill, Inc. in relation to Defendant Last Resort Grill, Inc.’s employees such

as Plaintiffs. Thus, Clegg was an “employer” of the Plaintiffs within the meaning

of §3(d) of the FLSA, 29 U.S.C. §203(d).

                                      FACTS.

                       Sub-Part 1: Basic Employment Facts.

                                         33.

       Plaintiff Rachel Mills was employed by Defendants from May 2017 to

March 2020.



                                          9
        Case 3:20-cv-00093-CDL Document 1 Filed 08/24/20 Page 10 of 28




                                         34.

      Plaintiff Keela Singleton was employed by Defendants from January 2018 to

June 2020.

                                         35.

      Plaintiff Madison McDearis was employed by Defendants from March 2012

to January 2018.

                                         36.

      During the Relevant Period, the Plaintiff were employed by the Defendants

as Host/Server Assistant, Server, and Bartender.

                                         37.

      Defendant Last Resort Grill, Inc. is a restaurant located in Athens, Georgia.

                                         38.

      While the exact hours of operation and hours of food service have varied

slightly during the Applicable Period, in general (a) lunch shift started at 10:00

A.M. with food service starting at 11:00 A.M., food service ended at 3:00 P.M.

with the shift ending at 4:00 P.M., (b) dinner shift started at 4:00 P.M., food

service started at 5:00 P.M. and ended at either 10:00 P.M. or 11:00 PM, and the

dinner shift ended at either 11:00 PM or 12:00 AM, and (c) brunch shift started

9:00 A.M., food service started at 10:00 A.M. and ended at 3:00 P.M., and the shift

ended at 4:30 or 5:00 P.M.

                                          10
        Case 3:20-cv-00093-CDL Document 1 Filed 08/24/20 Page 11 of 28




                                         39.

      While the foregoing paragraph describes the regular hours of operation, the

Plaintiff’s actual work hours depended on restaurant volume, job position worked,

and the amount of side-work assigned.

                                         40.

      Defendant Last Resort Grill, Inc. utilized a tip pool as that term is defined

under the Act, see e.g., 20 C.F.R. Sub-Part D, 29 C.F.R. §531.54 and 29 U.S.C.

§203(m).

                                         41.

      Hosts and Server Assistants were paid $8.50 per hour plus a disbursement

from tip pool.

                                         42.

      Servers were paid $2.13 per hour plus tips.

                                         43.

      Servers contributed to the tip pool in an amount from two percent (2%) to

three & one-half percent (3½%) of gross sales.

                                         44.

      Bartenders were paid $5.50 per hour plus a disbursement from tip pool and

bar-related cash tips.



                                         11
       Case 3:20-cv-00093-CDL Document 1 Filed 08/24/20 Page 12 of 28




                        Sub-Part 2: Uncompensated Time.

                                        45.

      Defendant Last Resort Grill, Inc.’s time-keeping system did not accurately

capture and track all work hours.

                                        46.

      Additionally, Plaintiffs worked off the clock due to the excessive and

unrealistic side-work expectations of Defendant Last Resort Grill, Inc. Defendant

Last Resort Grill, Inc.’s management was well-aware of the practice. When service

staff complained, the typical response was “you should manage your time better.”

                                        47.

      Additionally, Plaintiffs were required to clock out for any break of any type

and/or durations. Thus, Defendant Last Resort Grill, Inc. required service staff to

clock out for breaks of less than twenty (20) minutes.



                                        48.

      Additionally, Defendant Last Resort Grill, Inc. required the Plaintiffs to

attend a variety of company meetings and these meetings were always unpaid, off-

the-clock events.




                                         12
        Case 3:20-cv-00093-CDL Document 1 Filed 08/24/20 Page 13 of 28




                                         49.

      Additionally, Defendant Last Resort Grill, Inc. required the Plaintiffs to

attend a variety of “tastings,” including wine tastings, cocktail tastings, and food

tastings. These events were also unpaid, off-the-clock events.

                                         50.

      Additionally, Plaintiffs typically had to wait approximately fifteen (15)

minutes after clocking-out post-shift for the manager on duty to “check-out” each

sever before he/she could leave.

                                         51.

      And finally, the Plaintiffs frequently were required to work double-shifts,

i.e., two shifts in a single workday. The intervals between these split-shifts could

range from twenty (20) minutes, or less, to roughly one (1) hour. Unpaid breaks

between shifts of twenty (20) minutes or less are a per se violation of the Act.

Breaks of one (1) hour or less constitute compensable “wait time” under the Act as

the periods were too short for the Plaintiffs to utilize them for their own purposes.

                           Sub-Part 3: Illegal Kickbacks.

                                         52.

      Defendant Last Resort Grill, Inc. required Plaintiffs to pay seventy-five

dollars ($75.00) for any customer-receipt that was lost.



                                          13
       Case 3:20-cv-00093-CDL Document 1 Filed 08/24/20 Page 14 of 28




                                         53.

      Additionally, Defendant Last Resort Grill, Inc. required the Plaintiffs to

purchase aprons for thirty-five dollars ($35.00) each.

                                         54.

      Both charges were solely for the benefit of Defendant Last Resort Grill, Inc.

         Sub-Part 4: Impermissible Side-Work Paid at Tipped Wage Rate.

                                         55.

      Defendant Last Resort Grill, Inc. paid the Plaintiffs the “tipped minimum

wage,” either $2.13 for servers or $5.50 for bartenders rather than the normal

minimum wage of $7.25 per hour, see 29 U.S.C. §203(m)(2), for all hours worked

regardless of the tasks performed by the Plaintiffs.

                                         56.

      Defendant Last Resort Grill, Inc. required the Plaintiffs to perform a wide

variety of “side work” tasks.

                                         57.

      Defendant Last Resort Grill, Inc. required the Plaintiffs to perform the

following (non-exhaustive) list of side-work tasks:

         a. set-up and break-down dining area, including put-up/take-down

             chairs, sweep/mop, change tablecloths, check wobble edges,



                                         14
Case 3:20-cv-00093-CDL Document 1 Filed 08/24/20 Page 15 of 28




    collecting all salt & pepper shakers, sugar caddies, flowers & candles,

    take out linen bags;

 b. cutting up produce;

 c. rolling silverware;

 d. cleaning bathrooms, including mopping floors, cleaning toilets and

    urinals, and restocking bathroom paper products;

 e. sweeping and/or mopping floors in all areas of restaurant;

 f. cleaning walls in the hallway of the restaurant;

 g. cleaning ceiling fan blades;

 h. cleaning vents and replacing vent filters;

 i. sweeping and cleaning the parking lot including the disposal of dead

    animals;

 j. cleaning the front exterior of the restaurant;

 k. “forming butters;”

 l. unloading, cleaning, rotating stock and restocking the cake-cooler;

 m. bake and cut bread;

 n. set up and break-down salad station, including transferring salad

    ingredients to containers, wrapping left-over items, detail cooler, and

    reset station for next day;



                                   15
        Case 3:20-cv-00093-CDL Document 1 Filed 08/24/20 Page 16 of 28




          o. set up and break-down soup station, including emptying soup

              containers, cleaning soup station, and wrap & store soup ingredients;

          p. wipe down all stainless- steel sections in back-of-house, including

              removing all items from shelves, cleaning shelves and restocking;

          q. clean prep sinks in back-of-house;

          r. prepare dressing bottles for sale to customers on demand, and,

          s. refill dressing bottles.

                                         58.

       The amount of and list of side work tasks depended, in part, upon the job

and station a server or bartender was assigned.

                                         59.

       The total amount of side work would typically be between one (1) hour and

three (3) hours per shift.

                                         60.

       Much of the assigned side work occurred before and after service and was

not performed incidental to the Plaintiff’s service work.

                                         61.

       The total amount of time spent on side work typically exceeded twenty (20)

percent of the total shift.



                                         16
        Case 3:20-cv-00093-CDL Document 1 Filed 08/24/20 Page 17 of 28




                           Sub-Part 5: Tip Pool Violations.

                                          62.

      Allegedly, Defendant Last Resort Grill, Inc. had a tip pool to which servers

would contribute a percentage of gross sales – a percentage allegedly between two

percent (2 %) and three & one-half percent (3 ½ %) - which would then be paid out

to hosts, server assistants and bartenders.

                                          63.

      At no point has Defendant Last Resort Grill, Inc. ever provided the

Plaintiffs with a written description of the tip pool.

                                          64.

      At no point has Defendant Last Resort Grill, Inc. ever provided the

Plaintiffs with an adequate and complete oral description of the tip pool.

                                          65.

      In fact, managers routinely received tips.

                                          66.

      For example, bar managers who worked a shift – in whole or part – would

participate in tips paid out to bartenders.

                                          67.

      Also, when managers worked as hosts, they would receive and keep tips

from customers.

                                              17
        Case 3:20-cv-00093-CDL Document 1 Filed 08/24/20 Page 18 of 28




                                          68.

      Defendant Last Resort Grill, Inc. did not have a point-of-sale system

(hereinafter “POS”) which tracked gross sales, hours, tips, and tip allocations.

                                          69.

      Defendant Last Resort Grill, Inc. did not provide the Plaintiffs – when they

worked as servers - with a daily POS report showing their gross sales, cash tips,

credit card tips, and tip pool contributions.

                                          70.

      Critically, when the Plaintiffs worked as server assistants or bartenders –

recipients from the tip pool – their allocations did not match two-to-three & one-

half percent (2-3.5 %) of gross sales. In other words, the amount of money

contributed to the tip pool by servers – between two percent (2%) and three & one-

half percent (3 ½%) of gross sales – did not equal the amounts being paid out to

server assistants and bartenders. The missing amounts were either taken by

management or used as an income source by Defendant Last Resort Grill, Inc.

                                          71.

      Back-of-house (“BOH”) employees illegally participated in the tip pool in

two (2) ways. Defendant Last Resort Grill, Inc. was aware of these practices and

did nothing to intervene. First, BOH employees would pressure and harass servers

to share their tips. When servers complained to LRG management, the response

                                          18
          Case 3:20-cv-00093-CDL Document 1 Filed 08/24/20 Page 19 of 28




was “be a team player.” Second, tips related to take-out order did not go into the

tip pool but rather went directly to BOH employees.

                                            72.

         Finally, the total daily tip out – which was based upon gross sales - to the tip

pool by servers typically exceeded 15% of actual tips received, and thus the tip

pool was per se not voluntary.



   COUNT I: FAILURE TO PAY MINIMUM WAGE – WORKING OFF THE

                                         CLOCK

                                            73.

         Plaintiffs restate and reallege paragraphs one (1) through seventy-two (72),

supra.

                                            74.

         Defendants’ willful failure to pay Plaintiffs, and all similarly situated

employees, for all hours worked, including but not limited to pre-shift work,

mandatory meetings, mandatory “tastings,” compensable breaks, and compensable

inter-shift wait time, constitutes a violation of the §6 of the Act, 29 U.S.C. §206.

                                            75.

         Defendants Last Resort Grill, Inc., Melissa Clegg and Jamshad Zarnegar

owe Plaintiffs, and all similarly situated employees, back wages in an amount to be

                                             19
          Case 3:20-cv-00093-CDL Document 1 Filed 08/24/20 Page 20 of 28




determined at trial for all unpaid but otherwise compensable time pursuant to 29

U.S.C. §206 and §216.

                                            76.

         Additionally, Defendants Last Resort Grill, Inc., Melissa Clegg and Jamshad

Zarnegar owe Plaintiffs, and all similarly situated employees, liquidated damages

in an equal amount for all unpaid but otherwise compensable time pursuant to 29

U.S.C. §206 and §216.



COUNT II: FAILURE TO PAY MINIMUM WAGE – ILLEGAL KICKBACKS

                                            77.

         Plaintiffs restate and reallege paragraphs one (1) through seventy-two (72),

supra.

                                            78.

         Defendants’ willful requirement that Plaintiffs, and all similarly situated

employees, pay for “lost tickets” and for aprons constitute an illegal “kickback”

under the Act in that such charges were (1) solely for the benefit of the employer

and (2) brought the Plaintiffs’ hourly wages below the required minimum. Under

the Act, tips belong solely to the employees and cannot lawfully be used to pay for

such items. Thus, Defendants’ willful actions in requiring such deductions

constitute a violation of the §6 of the Act, 29 U.S.C. §206.

                                            20
          Case 3:20-cv-00093-CDL Document 1 Filed 08/24/20 Page 21 of 28




                                            79.

         Defendants Last Resort Grill, Inc., Melissa Clegg and Jamshad Zarnegar

owe Plaintiffs, and all similarly situated employees, the return of all illegal

kickbacks in an amount to be determined at trial pursuant to 29 U.S.C. §206 and

§216.

                                            80.

         Additionally, Defendants Last Resort Grill, Inc., Melissa Clegg and Jamshad

Zarnegar owe Plaintiffs, and all similarly situated employees, liquidated damages

in an equal amount for all illegal kickbacks pursuant to 29 U.S.C. §206 and §216.



     COUNT III: FAILURE TO PAY MINIMUM WAGE – EXCESSIVE &

                           INAPPROPRIATE “SIDE-WORK”

                                            81.

         Plaintiffs restate and reallege paragraphs one (1) through seventy-two (72),

supra.

                                            82.

         Defendants’ willful failure to pay Plaintiffs, and all similarly situated

employees, the full minimum wage for inappropriate side-work and for side-work

exceeding twenty percent (20%) of each shift constitutes a violation of the §6 of

the Act, 29 U.S.C. §206.

                                             21
          Case 3:20-cv-00093-CDL Document 1 Filed 08/24/20 Page 22 of 28




                                           83.

         Defendants Last Resort Grill, Inc., Melissa Clegg and Jamshad Zarnegar

owe Plaintiffs, and all similarly situated employees, back wages in an amount to be

determined at trial for all improperly paid side-work pursuant to 29 U.S.C. §206

and §216.

                                           84.

         Additionally, Defendants Last Resort Grill, Inc., Melissa Clegg and Jamshad

Zarnegar owe Plaintiffs, and all similarly situated employees, liquidated damages

in an equal amount for all improperly paid side-work pursuant to 29 U.S.C. §206

and §216.



COUNT IV: FAILURE TO PAY MINIMUM WAGE – TIP POOL

VIOLATIONS

                                           85.

         Plaintiffs restate and reallege paragraphs one (1) through seventy-two (72),

supra.

                                           86.

         Defendants’ willful violations of the U.S. Department of Labor’s regulations

governing tip pools, i.e., (a) allowing back-of-house employees to participate, (2)

allowing managers to participate, (3) failing to inform the Plaintiffs of the terms of

                                           22
        Case 3:20-cv-00093-CDL Document 1 Filed 08/24/20 Page 23 of 28




the tip pool, and (4) failing to distribute all of the tip pool to customarily tipped

employees (and thus illegally retaining a portion of the tip pool for management),

constitutes a violation of the §6 of the Act, 29 U.S.C. §206.

                                            87.

       Defendants Last Resort Grill, Inc., Melissa Clegg and Jamshad Zarnegar

owe Plaintiffs, and all similarly situated employees, back wages in an amount to be

determined at trial for (1) all illegally retained tips, (2) all tips distributed to back-

of-house employees and managerial employees, and (3) for the full, non-tipped

minimum wage for all hours worked as servers and bartenders pursuant to 29

U.S.C. §206 and §216.

                                            88.

       Additionally, Defendants Last Resort Grill, Inc., Melissa Clegg and Jamshad

Zarnegar owe Plaintiffs, and all similarly situated employees, liquidated damages

in an equal amount for all illegally retained tips, all tips paid to back-of-house and

managerial employees, and for all unpaid full (non-tip credit) minimum wages

pursuant to 29 U.S.C. §206 and §216.




                                            23
        Case 3:20-cv-00093-CDL Document 1 Filed 08/24/20 Page 24 of 28




                              COLLECTIVE ACTION

                                          89.


      Plaintiff brings this action pursuant to the FLSA, 29 U.S.C. § 216(b) on her

own behalf and on behalf of: All current and former bartenders and servers, or

other job titles performing the same or similar job duties, who worked for the

Defendants at any time in the last three years. (hereinafter referred to as the “FLSA

Collective”). Plaintiffs reserves the right to amend this definition as necessary.


                                          90.


      29 U.S.C. § 216(b) Conditional Certification “Similarly Situated” Standard:

With respect to the claims set forth in this action, a collective action under the

FLSA is appropriate because, under 29 U.S.C. § 216(b), the FLSA Collective

employees described are “similarly situated” to the Plaintiffs. The class of

employees on behalf of whom Plaintiffs brings this collective action are similarly

situated because (a) they were employed by Defendants in the same or similar

positions as Plaintiffs; (b) they were subject to the same or similar unlawful

practices, policies, or plans as Plaintiffs (namely, Defendants’ practices, policy, or

plan of suffering them to work off-the-clock and then failing to pay them minimum

wage, requiring illegal kick-backs, requiring the Plaintiffs to pay in to illegal tip



                                           24
        Case 3:20-cv-00093-CDL Document 1 Filed 08/24/20 Page 25 of 28




pools, amongst other causes of actions); (c) their claims are based upon the same

legal theories as Plaintiffs; and (d) the employment relationship between

Defendants and every putative FLSA Collective member is exactly the same, and

differs only by name, location, and rate of pay between bartender, host, server,

waiter, and waitress.


                                         91.

      Upon information and belief, Plaintiff estimates that the FLSA Collective,

including both current and former employees of Defendants over the relevant

period, will include several dozen members who would benefit from the issuance

of a court-supervised notice of this action and the opportunity to join it. The

precise number of collective Class members should be readily available from a

review of Defendants’ personnel, scheduling, time and payroll records, and from

input received from the collective class members as part of the notice and “opt-in”

process provided by 29 U.S.C. § 216(b).


                                         92.

      Plaintiffs share the same interests as the FLSA Collective in that the

outcome of this action will determine whether they are entitled to unpaid overtime

compensation, interest, attorneys’ fees and costs owed under the FLSA. Because




                                          25
        Case 3:20-cv-00093-CDL Document 1 Filed 08/24/20 Page 26 of 28




the facts in this case are similar, if not altogether identical, to the factual

assessment and legal standards lend themselves to a collective action.


                                            93.

       All of Defendants’ violations of the Act described herein are systemic policy

or practice violations applicable to all bartenders and servers employed during the

Actionable Period. Thus, pursuant to §16 of the Act, 29 U.S.C. §216, Court-

authorized notice should be issued to all servers and bartenders employed by

Defendant Last Resort Grill, Inc. during the Actionable Period.

                                PRAYER FOR RELIEF

                                            94.

   Based upon the forgoing paragraphs, Plaintiffs respectfully ask this Court to

find and order the following:

   A. That the Court grant Plaintiffs a trial by jury on all issues of fact;

   B. That the Court issue Notice to all similarly situated persons pursuant to §16

       of the Act, 29 U.S.C. §216;

   C. That the Court find and declare that Defendant Last Resort Grill, Inc,

       Defendant Melissa Clegg and Defendant Jamshad Zarnegar, collectively, to

       have violated the Fair Labor Standards Act, 29 U.S.C. §201 et. seq., to have

       failed to properly pay the Plaintiffs minimum wages as required, and to have


                                            26
    Case 3:20-cv-00093-CDL Document 1 Filed 08/24/20 Page 27 of 28




   acted “willfully” thus entitling the Plaintiffs to liquidated damages under the

   Act;

D. That the Court find and declare that Defendant Melissa Clegg acted directly

   in the interest of Last Resort Grill, Inc. in relation of the Plaintiffs and that as

   such Defendant Melissa Clegg was an “employer” of Plaintiffs within the

   meaning of §3(d) of the Act, 29 U.S.C. §203(d);

E. That the Court find and declare that Defendant Jamshad Zarnegar acted

   directly in the interest of Last Resort Grill, Inc. in relation of the Plaintiffs

   and that as such Defendant Melissa Clegg was an “employer” of Plaintiffs

   within the meaning of §3(d) of the Act, 29 U.S.C. §203(d);

F. That Defendants Last Resort Grill, Inc., Melissa Clegg and Jamshad

   Zarnegar be ordered to pay Plaintiffs back wages equaling the minimum

   required under §6 of the Act, 29 U.S.C. §206, for all applicable workweeks;

G. That Defendants Last Resort Grill, Inc., Melissa Clegg and Jamshad

   Zarnegar be ordered to pay Plaintiffs liquidated damages under the Act;

H. That Defendants Last Resort Grill, Inc., Melissa Clegg and Jamshad

   Zarnegar be ordered to pay Plaintiffs’ reasonable attorneys’ fees and costs of

   this action pursuant to 29 U.S.C. §216; and,

I. For such other and further relief as the Court finds just and appropriate.



                                        27
       Case 3:20-cv-00093-CDL Document 1 Filed 08/24/20 Page 28 of 28




                                JURY DEMAND

   NOW COME Plaintiffs, by and through their Attorney, and hereby demands a

trial by jury pursuant to Rule 38 of the Federal Rules of Civil Procedure and the

court rules and statutes made and provided with respect to the above entitled cause.


   Respectfully submitted this twenty-fourth (24th) day of August 2020.


                                                    /s/ Peter H. Steckel
                                                    Peter H. Steckel
                                                    Georgia Bar Number 491936
                                                    Counsel for Plaintiffs
   Steckel Law, L.L.C.
   54 South Main Street
   Watkinsville, Georgia 30677
   (404) 717-6220
   Email: peter@SteckelWorkLaw.com




                                         28
